Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 10/21/2022 is acknowledged.
2.	Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claim 8 is objected to because of the following informalities:  
A.	In line 2, “lanthanum” should be changed to --lanthana--.
B.	In line 2, “neodymium” should be changed to --neodymia--.
C.	In line 2, “praseodymium” should be changed to --praseodymia--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	The term “substantially free” in claim 1 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
B.	The term “substantially free” in claim 13 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102(a)(2)
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-12 & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KADONO et al. (US 2021/0205788 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
KADONO et al. ‘788 discloses a catalytic article comprising a substrate, a first catalytic region comprises a first palladium component and a first oxygen storage capacity (OSC) material comprising ceria; a second catalytic region comprises a second palladium and a second OSC material comprising ceria; a third catalytic region comprises a third rhodium component and a third OSC material comprising ceria, wherein at least a portion of the first catalytic region is not covered by the second catalytic region and/or the third catalytic region; and wherein (a) the ceria amount in the first catalytic region is less than 50% of the total ceria amount in the first, second, and third catalytic regions; or (b) the ceria loading the first catalytic region is less than 50% of the sum of the ceria loading in the first, second, and third catalytic regions (See page 9, claim 1).  The first catalytic region extends for 1 to 50% of the axial length L (See page 9, claim 2).  The second catalytic region extends for 50 to 90% of the axial length L (See page 9, claim 3).  The total length of the second and the first catalytic regions equals to the axial length L (See page 9, claim 5).  The total length of the second and the first catalytic regions is less than the axial length L (See page 9, claim 6).  The first catalytic region comprises 0.1-300 g/ft3 of the first palladium component (See page 9, claim 9).  The ceria amount in the first catalytic region is no greater than 40%, 30%, 20%, or even 15% of the total ceria amount in the first, second, and third catalytic regions (See page 2, [0029]).  The first OSC material is selected from the group consisting of cerium oxide, ceria-zirconia mixed oxide, alumina-ceria-zirconia mixed oxide (See page 2, [0030]), which may also act as a support material for the first palladium component.  The second OSC material is selected from the group consisting of cerium oxide, ceria-zirconia mixed oxide, alumina-ceria-zirconia mixed oxide (See page 3, [0048]).  See also entire reference for more details.
The reference teaches the claimed catalyst article comprising the same catalytic structure and comprises the same catalytic components, thus anticipates the instant claims.
	With respect to the claimed limitation on “wherein the first catalytic region is substantially free of ceria”, it is considered met by the teaching of the reference since the reference teaches that the first catalytic region contains “no more than 15%” of the ceria, which provides for a teaching of any amount from 0% to 15% of ceria.  The phrase “substantially free” is not free but it may contain a small amount of ceria in the first catalytic region and this is met by the lower range of the reference.

Claim Rejections - 35 USC § 102(a)(2)
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-11 & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onoe et al. (US 11,110,435 B2).
	Onoe et al. ‘435 discloses an exhaust gas purification catalyst comprising: a substrate; a catalyst layer formed on the substrate and containing at least palladium (Pd) and rhodium (Rh) as a metal functioning as an oxidation and/or reduction catalyst, a carrier that supports the metal, and an OSC material having oxygen storage capacity, wherein the catalyst layer has a front section positioned upstream and a rear section positioned downstream of the front section in the exhaust gas flow direction; the front section contains palladium (Pd) as the metal but does not contain the OSC material; and a proportion of the front section of the catalyst layer, at the upstream leading end in the exhaust gas flow direction, is 10% to 40% with respect to 100% of a total length of the substrate (See col. 14, claim 1).  The rear contains rhodium (Rh) as the metal and contains the OSC material (See col. 14, claim 3).  Suitable carrier and OSC materials include alumina, ceria, zirconia, silica, titania, solid solutions of the foregoing as well as combinations of the foregoing (See col. 6, lines 31-43).  The content of the catalyst metal per catalyst unit volume (1 L) is suitably about 0.1 to 5 g/L, and is preferably about 0.2 t0 2 g/L (See col. 6, lines 21-23).  See also Examples and entire reference for more details.
The reference teaches the claimed catalyst article comprising the same catalytic structure and comprises the same catalytic components, thus anticipates the instant claims.

Claim Rejections - 35 USC § 102(a)(1)
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-11 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoda et al. (US 10,626,765 B2).
	Inoda et al. ‘765 discloses an exhaust gas purification device comprising: a substrate, an upstream catalyst layer, a downstream catalyst layer, wherein the downstream catalyst layer contains a first carrier, and Rh supported on the first carrier and the upstream catalyst layer contains a second carrier, and at least one of Pd and Pt supported on the second carrier (See col. 16, claim 1).  The upstream catalyst layer is formed in a portion corresponding to 20% to 80% of the substrate length from the inflow end, and the downstream catalyst layer is formed in a portion corresponding to 20% to 80% of the substrate length from the outflow end of the exhaust gas (See col. 17, claim 3).  The carrier that supports the noble metal (Pd and/or Pt) include metal oxides, such as alumina, zirconia, ceria, silica, magnesia, titania, solid solutions of the foregoing (for instance, a ceria-zirconia complex oxide).  The carrying amount of the noble metal by the carrier is ranging from 0.01 mass % to 10 mass % (See col. 7, lines 1-5).   The carrier that supports Rh include metal oxides, such as alumina, zirconia, ceria, silica, magnesia, and titania, and solid solutions of the foregoing, (for instance, a ceria-zirconia complex oxide) (See col. 10, lines 1-5).  See also entire reference for more details.
The reference teaches the claimed catalyst article comprising the same catalytic structure and comprises the same catalytic components, thus anticipates the instant claims.


Citations
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
10.	Claims 1-17 are pending.  Claims 1-14 are rejected.  Claims 15-17 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 05, 2022